Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has submitted Remarks filed June 9th, 2022: amending claims 22-24 and canceling claim 25 while also leaving claims 1, 4, 6, 8-19, and 21 as previously submitted. Regarding the 35 U.S.C. §103 Rejection to claims 22-25, the claims have been amended and have been addressed below.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection filed March 11th, 2022, Examiner noted reasons for allowance of claim 1 on the basis of the pattern of slits in the grooves of the corrugated plate as claimed. Applicant has not amended claim 1. Therefore, claim 1 remains allowed because examiner is unable to find prior art to read on the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently, dependent claims 4, 6, 8-19, and 21 are also allowed.
Claim 22 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection filed March 11th, 2022, Examiner noted reasons for allowance of claim 25 on the basis of the pattern of first and second slit in the grooves of the corrugated plate. The closest prior art found were Shikazono (US Patent no. 6050328), Gilbert (US Patent No. 7650933), Liljenberg (US Patent No. 5201807), and Miller (US Patent No. 3160145). As noted in the previous Office Correspondence, modifying Gilbert in view of Shikazono would be obvious to try to form a consistent row pattern of slits. However, in the context of the amendments pulled into claim 22 from claims 23, 24, and now cancelled claim 25, and the claim limitations as a whole in view of the specification, it would not be obvious to modify Gilbert to form the specific slit pattern recited in the amended claim language (see Applicant’s Figures 13 and 19a). Although Liljenberg and Miller do teach baffles with a first and second slit, they do not teach the pattern referenced in the amended claim language. Therefore, examiner is unable to find prior art or obvious motivation to read on the claim limitations as amended.
It is noted that Gullapalli (US Publication No. 20220074669) teaches a very similar structured heat exchanger assembly but does not claim fins and Akbarimonfared (US Patent No. 10976048) teaches a baffle but the pattern is again different.  Watteau (US Publication No. 20210317985) teaches a corrugated baffle structure whose holes may be different shapes between each other much like the amended claim limitations of claim 22 but does not claim fins or the different cross-sectional shapes between two rows of heat exchanger tube that are in contact at an offset. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subsequently, dependent claims 23-24 are also allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shipes (US Patent No. 4095648) teaches tube bundles. 
Bassolts (US Patent No. 4721068) teaches a gas-fired boiler plant.
	Seshimo (US Patent No. 5009263) teaches heat-exchanger utilizing pressure differential.
Hamos (US Patent No. 5163508) teaches a heat exchanger baffle system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762